The case does not require us to place an estimate on the learning Avhich the 'briefs exhibit with respect' to the lexigraphie meaning of the word accident, nor need we determine the effect of the stipulation of -the policy from’.which it is claimed that rules of evidence *269had been prescribed for determining whether de'ath resulted from accident. The stipulation by which the company is exempted from liability “in the event of death resulting wholly of partly, directly or indirectly, from infirmity or 'disease in any form, procuring or contributing, as a primary, secondary or fin'al cause of death” is definitive of the obligation which the' company assumed in consideration of the premium paid. It distinguishes the liability assumed from the larger liability which is incident to general insurance. By excluding a portion of the liability of a general insurer, it' takes account of considerations which would materially and legitimately weigh in determining the amount of the premium. Being, a contractual limitation upon the liability 'assumed, it is not obnoxious to criticism as an‘-attempt to limit the e vidence by which the beneficiary may establish the facts which bring his case within the liability fixed by the terms of the contract.
It is in vain that the defendant in error invokes the provisions of Sections 3625 and 3626, Revised Statutes, 'as against these stipulations of the policy. Those sections, under the conditions therein prescribed, prevent defenses upon the ground of fraudulent applications, but they do not' apply to a case like this where me aerensi is founded upon a limited stipulation of the policy.
RTo consideration is presented in the briefs which raises any doubt respecting the right of the company to rely upon this stipulation of the policy, but while the particular questions of fact which counsel for the company propounded upon the trial to be answered by the jury were pertinent in view of the stipulation of the policy and the evidence relating to the cause of the’ death of the assured, the record shows that counsel made a request which Was not authorized by the statute. It appears from the record that the request was that the court should “instruct the jury to return a special verdict, answering the questions” propounded. The provision of the statute by which this is supposed to have been authorized is found in Section 5201, Revised Statutes: “In all cases, when requested by either party, the court' shall instruct the jurors, if they render a general verdict, to find specially upon particular questions of fact, to be stated in writing, and shall direct a written finding thereon.” Yery plainly the statute contemplates that the answers to such questions of fact shall be returned with a general verdict, and it does not authorize the request made in this case *270that the court direct the jury to return 'a special verdict answering the questions submitted. The purpose in view in requiring the finding on such particular questions of fact is to test the correctness of the general verdict. The Cleveland & Elyria Electric R. R. Co. v. Hawkins, 64 Ohio St., 391; Gale v. Priddy, 66 Ohio St., 400.
But the refusal of the court to give to the jury, for their guidance in determining upon the general verdict, the requested instruction set out in the statement of the case must have been prompted by the view that the stipulation under consideration, limiting the liability of the company to a death resulting from accident alone, is invalid. Tor that conclusion there is no basis either in reason or in the decided cases. The instructions requested was pertinent in view of the stipulations of the polic]’’, the issues of fact made by the pleadings, and the evidence offered by the plaintiff below. By it the jury would have been directed to inquire whether the conditions set out in the policy as excluding the liability of the company actually existed, 'and to return a verdict in its favor, if upon the evidence it should be found that those conditions existed.
The judgment of the circuit court and the court of common pleas are reversed.

Beversed.